       Case: 1:19-cv-01687-SL Doc #: 17 Filed: 06/25/20 1 of 2. PageID #: 983




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 KAREN SYRACUSE,                                 )        CASE NO. 1:19-cv-1687
                                                 )
                         PLAINTIFF,              )        JUDGE SARA LIOI
                                                 )
 vs.                                             )
                                                 )        ORDER
 COMMISSIONER OF SOCIAL                          )
 SECURITY,                                       )
                                                 )
                         DEFENDANT.              )

       Before the Court is the report and recommendation (“R&R”) of Magistrate Judge James R.

Knepp II recommending that the decision of the Commissioner of Social Security

(“Commissioner”), denying the application of plaintiff Karen Syracuse (“plaintiff”) for

supplemental security income, be affirmed.

Under the relevant statute:

       Within fourteen days after being served with a copy, any party may serve and file
       written objections to such proposed findings and recommendations as provided by
       rules of court. A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations to which
       objection is made….

28 U.S.C. § 636(b)(1).

       The failure to file written objections to the report and recommendation of a magistrate

judge constitutes a waiver of a de novo determination by the district court of issues covered in the

report. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1983); see United States

v. Walters, 638 F.2d 947 (6th Cir. 1981). Plaintiff is represented by counsel. The time period for

filing objections has passed and no objection to the R&R have been filed.
       Case: 1:19-cv-01687-SL Doc #: 17 Filed: 06/25/20 2 of 2. PageID #: 984




       The Court has reviewed Magistrate Judge Knepp’s report and recommendation and accepts

and adopts the same. Accordingly, the final decision of the Commissioner denying plaintiff’s

application for supplemental security income is affirmed. This case is dismissed and closed.

       IT IS SO ORDERED.

 Dated: June 25, 2020
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE




                                                2
